SULLIVAN, Judge
(dissenting):
My Brother, writing for the majority, calls this case “another case involving alleged insufficiencies in the posttrial review process.” 49 MJ at 284. However, to Sergeant Wheelus, this is not just another case; it is his real case. Moreover, here there was clear legal error in his post-trial review process and that error robbed him of a good chance to get some clemency relief from the convening authority.
The error is simple to see and easy to understand. The record shows from August 7, 1995, until January 17, 1996, appellant suffered varying levels of pretrial restraint. This restraint included limitations on appellant’s freedom of movement and association, as well as placing limits on appellant’s normal military duties. RCM 1106(d)(3)(D) clearly requires the staff judge advocate’s recommendation to have “[a] statement of the nature and duration of any pretrial restraint.” This was not done in this case. Therefore, there was error.
As to the prejudice, although the defense may have raised this restraint in their clemency submission, the staff judge advocate, the convening authority’s primary advisor on clemency, remained silent. He did so in this case where there was almost 6 months’ pretrial restraint and the confinement adjudged was 36 months. Thus, the fact that the sole advisor to the convening authority on clemency, in violation of an express RCM provision, failed to give key information to the convening authority, sufficiently raised the question of prejudice, at least enough to require a remand to the court below for a determination of prejudice. See United States v. Chatman, 46 MJ 321, 324 (1997).
In my view, we cannot affirm this now since the record shows that the court below not only did not determine prejudice but failed to find error, which even the majority admits occurred. Accordingly, I think a fair resolution of this case requires a remand to the court below with its special factfinding power for a review of the prejudice of the error they failed to find.